DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/28/2022, with respect to “US 2014/0092176 to Kim” in the rejection of claim 1 have been fully considered and are persuasive.  Because the prior art cited application number “US 2014/009” was a typo error of the pervious office action, and it’s corrected “US 2014/0095176” in this office action.  Therefore, The rejection has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2014/0095176 A1 to Kim et al.
As to claim 1, Kim discloses a display device (see fig.2) comprising: a memory; a display configured to display a broadcasting program image; a network interface configured to perform communication with a server system; and a controller configured to (see fig.1-2; page.3, ¶0047,¶0052-¶0054): receive a voice command of a user(see fig.4, el.42; page.3, ¶0048,¶0055,¶0062), transmit, to the server system, the received voice command, receive, from the server system, analysis result information of the voice command, based on a determination a function corresponding to the analysis result information can be autonomously performed by the display device, perform the function corresponding to the analysis result information using a first data stored in the memory(see fig.1 and 3; page.3, ¶0050-¶0051,¶0057 and see fig.4; page.5, ¶0065-¶0066) and based on a determination the function corresponding to the analysis result information cannot be autonomously performed by the display device, transmit, to the server system, a second data corresponding to the analysis result information(see fig.1 and 3; page.3, ¶0050-¶0051,¶0057 and see fig.4; page.5, ¶0065-¶0066).
As to claim 3, Kim further discloses comprising a microphone configured to receive the voice command of the user (page.4, ¶0055).
As to claim 5, Kim further discloses wherein the controller determines that the function corresponding to the analysis result information can be autonomously performed by the display device (page.4, ¶0057).
As to claim 6, Kim further discloses wherein the controller transmits, to the server system, the second data with a third data stored in the memory (page.4, ¶0057,¶0066).
As to claim 8, Kim further discloses wherein the controller transmits, to the server system, the second data with a third data output being from the display device (page.4, ¶0057, ¶0066).
As to claim 10, Kim further discloses a tuner configured to receive a broadcasting signal corresponding to the broadcasting program image (see fig.2; page.3, ¶0052-¶0053).
As to claim 14, Kim discloses a system comprising: a display device configured to: display, on a display, a broadcasting program image(see fig.1-2; page.3, ¶0047,¶0052-¶0054), receive a voice command of a user(see fig.4, el.42; page.3, ¶0048,¶0055,¶0062), and transmit, to a server system, the voice command and information on the broadcasting program image currently being viewed; and the server system configured to: obtain analysis result information of the voice command based on the voice command and information, and transmit the analysis result information of the voice command to the display device, wherein the display device is further configured to: based on a determination a function corresponding to the analysis result information can be autonomously performed by the display device, perform the function based on the analysis result information using a first data stored at the display device(see fig.1 and 3; page.3, ¶0050-¶0051,¶0057 and see fig.4; page.5, ¶0065-¶0066) and based on a determination the function corresponding to the analysis result information cannot be autonomously performed by the display device, transmit, to the server system, a second data corresponding to the analysis result information (see fig.1 and 3; page.3, ¶0050-¶0051,¶0057 and see fig.4; page.5, ¶0065-¶0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095176 A1 to Kim et al in view of US 2018/0358007 A9 to CHAE.
As to claim 4, Kim does not explicitly disclose a wireless communication interface configured to receive the voice command of the user from a remote controller.
CHAE discloses a wireless communication interface configured to receive the voice command of the user from a remote controller (page.4, ¶0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching as taught by CHAE in order to provide a recognized spoken voice of the user to a display device via an external device thereby increases convinces of the viewers.

Claims 7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095176 A1 to Kim et al in view of US 2014/0195244 A1 to CHA et al.
As to claim 7, Kim does not explicitly disclose wherein the third data includes a title of the broadcasting program image.
CHA discloses wherein the third data includes a title of the broadcasting program image (page.6, ¶0116, ¶0127 and see fig.6; page.17, ¶0325).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching as taught by CHA in order to provide interactive information through interactions with the users by recognize voices.
As to claim 9, CHA discloses further discloses wherein the third data output being from the display device is a captured image of the broadcasting program image or a sound source (see fig.13; page.19, ¶0374).
As to claim 11, CHA discloses further discloses wherein the server system includes a first server and a second server, the controller transmits the received voice command to the first server and transmits the second data to the second server (see fig.13, el.1320, 1330; page.19, ¶0372-¶0373).
As to claim 12, CHA discloses further discloses wherein the controller receives search information based on the second data from the server system and displays the search information on the display (page.6, ¶0116, ¶0127 and see fig.6; page.17, ¶0325).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed. None of the prior art of record, both alone and/or in combination fails to neither discloses or suggests the combination of elements as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0056969 A1 to YUN.
US 2014/0006022 A1 to YOON et al.
US 2013/0339020 A1 to HEO et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424